Citation Nr: 0943585	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include schizophrenia, paranoid type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and her sisters


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Milwaukee, 
Wisconsin Department of Veterans' Affairs (VA) Regional 
Office (RO).  This case has since been transferred to the 
Montgomery, Alabama VARO.  

The Veteran testified, along with two of her sisters, at a 
January 2005 hearing at the RO.  A transcript of that hearing 
has been associated with the file.  

The Veteran also testified at a Travel Board hearing before 
the undersigned Veterans' Law Judge in December 2007.  A 
transcript of that hearing has been associated with the 
claims file.

After the instant matter had been certified to the Board, the 
Veteran submitted additional evidence in the form of a letter 
from her private physician, Dr. S.  The Board, however, finds 
that this letter is essentially the same letter as a May 2007 
letter submitted by Dr. S., which was considered by the RO 
prior to issuing its May 2007 Supplemental Statement of the 
Case.  As the Board considers this evidence to be cumulative 
of evidence previously considered by the RO, a remand for RO 
review of the April 2008 letter from Dr. S. is not warranted.

By a July 2008 decision, the Board reopened the Veteran's 
claim for service connection for a psychiatric condition, to 
include schizophrenia, paranoid type, determining that new 
and material evidence had been received.  In this decision, 
the Board also denied the claim for service connection for a 
psychiatric condition, to include schizophrenia, paranoid 
type.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which by order dated in December 2008, granted a Joint Motion 
for Partial Remand and remanded the issue of service 
connection for a psychiatric condition, to include 
schizophrenia, paranoid type, to the Board for compliance 
with the instructions in the Joint Motion and leaving 
undisturbed the determination of that new and material 
evidence had been received to reopen this matter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim for 
service connection for a psychiatric condition, to include 
schizophrenia, paranoid type.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that her 
psychiatric symptoms, to include schizophrenia, began during 
her period of active service.  The Veteran testified in both 
the January 2005 RO hearing and in the December 2007 Board 
hearing, that she left without authorization from her active 
duty station and drove to a friend's place in New Orleans 
because she heard voices telling her to leave.  She reported 
that she saw a psychiatrist on two occasions in service 
pursuant to a court martial order and she did not see a 
physician again for psychiatric treatment until 1985.  The 
Veteran testified that she had received psychiatric treatment 
ever since 1985.  During the January 2005 RO hearing, two of 
the Veteran's sisters also testified that they witnessed her 
character had changed when she was in service and on one 
occasion, when the Veteran's sister visited her on active 
duty in 1978 or 1979, she noticed the Veteran's mind set was 
more stressed and more extreme.  

In lay statements submitted in December 2000 and January 
2001, the Veteran's sisters and mother attested to her 
current psychiatric symptoms and those which had manifested 
following her active service.  In addition, these statements 
reported that the Veteran had no psychiatric problems prior 
to her active service but during her active service and 
thereafter, they witnessed a change in the Veteran.  

A December 2002 statement, the Veteran's friend, A. D., 
reported that in 1978, the Veteran arrived at A. D.'s house 
with no luggage and seemed confused.  She also stated that 
the Veteran's behavior was strange, that she had to remind 
the Veteran to take a bath and wash up in the mornings, that 
the Veteran seemed as though she "wasn't all there," and that 
the Veteran did not speak coherently at times.  A. D. 
reported that at this time that when she asked the Veteran 
why she had gone AWOL, the Veteran stated that "she couldn't 
explain what happened to her" and that she said that it was 
hard for her to think like herself.  A. D. stated that the 
Veteran seemed perplexed, disoriented, and confused about 
what she was doing.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to her symptomatology, 
particularly, hearing voices both at the time of her active 
service and subsequently thereafter, however, she is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, the Board finds that the Veteran's family and 
friend, A. D., are competent to testify to the Veteran's 
behavior they witnessed during and after her active service.  
See Jandreau, 492 F.3d 1372; see id.  

The Veteran's service personnel records indicate that she was 
an unauthorized absentee from August 21, 1978 to September 
25, 1978, for which was awarded a Special Court-Martial, 
which commenced in November 1978.  An April 1979 performance 
evaluation of the Veteran noted that, up to the day that she 
was placed in an Unauthorized Absence status, her performance 
of duty had been beyond reproach, that she had accepted her 
new assignment well and was eager to learn, and that within a 
short period of time she was very competent and reliable in 
her work.  It also noted that, once the Veteran was competent 
in her work, she needed no supervision, was reliable and 
could be depended on, many times volunteering to stay after 
normal hours to ensure that the daily workload had been 
completed.  Finally, the evaluation noted that the Veteran 
was a definite asset to her department.

Service medical records are absent of any findings of 
schizophrenia, or any other psychiatric condition.  In the 
May 1974 enlistment examination and Report of Medical 
History, the Veteran did not report any previous history of a 
psychiatric condition or any psychiatric symptoms.  An 
October 1979 separation examination noted that the Veteran 
had a normal psychiatric evaluation, and no schizophrenia or 
any other psychiatric condition was found.  In her October 
1979 Report of Medical History, the Veteran indicated that 
she had "frequent trouble sleeping," "depression or excessive 
worry," "loss of memory or amnesia," and "nervous trouble of 
any sort."  She also responded that she had never been 
treated for a mental condition.  In an April 1981 service 
medical examination, the Veteran was noted to have had a 
normal psychiatric evaluation, and no schizophrenia or any 
other psychiatric condition was found.  In both April 1981 
and February 1982 Reports of Medical History, the Veteran did 
not report any history of psychiatric symptoms and again 
reported that she had never been treated for a mental 
condition.  In the February 1982 Report of Medical History, 
the Veteran denied a personal history of psychosis, a history 
of motion sickness or disturbances of consciousness, and all 
other significant medical or surgical history.  

The post-service medical evidence of record includes private 
and VA medical records from August 1985 to August 2008, which  
reflect that the Veteran has been treated for and diagnosed 
with psychiatric conditions beginning in August 1985, 
including: rule out atypical affective disorder; rule out 
paranoid personality; rule out schizotypal personality; 
schizophrenia, undifferentiated type; schizophrenia, paranoid 
type; schizophrenia, with hysterical features; and 
schizoaffective disorder.  These records also reflect that 
that the Veteran reported on several occasions that her 
psychiatric symptoms began in the early eighties and in 1985, 
however, she also reported as early as March 1988 and in 
subsequent medical records that she experienced these 
psychiatric symptoms since her active service and in the 
1970's, including hearing voices since that time.  

The record reflects that the Veteran was admitted to the VA 
hospital for psychiatric treatment from February 1988 to June 
1988, March 1990, September 1994, October 2005 to November 
2005 and March 2007.

In May 2007 and April 2008 letters, the Veteran's private 
treating physician, Dr. S. stated that he treated the Veteran 
from 1989 until May 1991 for schizophrenia.  Dr. S. reported 
that it was his belief that the Veteran was suffering from 
schizophrenia for a number of years prior to her first visit 
to him and it was his medical opinion that she was suffering 
from schizophrenia when she was in the military from 1975 to 
1979.

In considering the evidence of reported psychiatric symptoms 
in service, a current medical diagnosis of schizophrenia, 
paranoid type, and the private medical opinion from the 
Veteran's treating physician, Dr. S., indicating that her 
current schizophrenia, paranoid type, began during her active 
service, a VA examination is necessary to obtain an opinion 
as to whether the Veteran's has a current schizophrenia, 
paranoid type is related to or was aggravated by her military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of her psychiatric 
disability, to include schizophrenia, 
paranoid type.  The claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for the disabilities found.  The 
examiner should also express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that the 
Veteran's psychiatric disability, to 
include schizophrenia, paranoid type, was 
caused or aggravated by his active 
service.  

If the examiner finds that the Veteran's 
current psychiatric disability, to include 
schizophrenia, paranoid type, was less 
likely than not related to or aggravated 
by her active service, the examiner is 
then asked to specifically comment on the 
May 2007 and April 2008 opinions made by 
the Veteran's private treating physician, 
Dr. S.

A complete rationale for any opinions 
should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
